Citation Nr: 1646413	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 30, 1990, to January 10, 1991; from January 5, 2004, to January 4, 2005, during which he was awarded the Combat Action Ribbon and had service in Southwest Asia; from and March 9, 2005, to April 4, 2005.

These matters comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for hypertension and GERD.

In August 2016, the Veteran testified via video-conference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's hypertension is related to his active service.

2.  The Veteran's GERD is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d) (2015).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a) (2015), including hypertension.  See 38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.303(b) (2015); Walker, 708 F.3d at 1338. 

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Id. 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for hypertension under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(d) (2015).

The Veteran asserts that his hypertension and GERD were diagnosed after his service in Iraq, during his period of service from January 5, 2004, to January 4, 2005, during which time he was awarded the Combat Action Ribbon and had service in Southwest Asia.  See 38 U.S.C.A. § 1154(b).  In written statements and during his Board hearing, the Veteran reported that his sought treatment during service for reflux symptoms and was given ibuprofen, which aggravated his symptoms, and that stress from service also aggravated his symptoms.  He reported that his VA physician told him that his GERD was related to his exposure to burn pits during service in Iraq.  He asserted that he had elevated blood pressure readings during service, after service in Iraq, and such had continued to rise.  He asserted that his hypertension was secondary to his PTSD.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of hypertension or GERD.  In his August 2004 post-deployment health assessment, the Veteran reported being exposed to, in pertinent part, pesticides, smoke from oil fires and burning trash and feces, exhaust fumes, jet fuel, fog oils, and solvents.  His service personnel records indicate that the Veteran had service in Southwest Asia from February 20, 2004, to October 1, 2004.  His VA treatment records dated in 2009 indicate that he was diagnosed with hypertension and GERD.

VA treatment records dated in July 2013 indicate that one of the Veteran's VA physicians considered the Veteran's reports that his blood pressure readings increased during service and reported that normal blood pressure is no more than 130/80 and directed the Veteran to graph his blood pressure readings from his records and if he had abnormal readings more than half of the time, then his hypertension was as likely as not related to service.  The physician also considered the Veteran's reports that his GERD started in Iraq, as he complained that he woke up choking on acid and was given ibuprofen that made his stomach worse.  The physician reported that the Veteran's stomach flare was in direct response to the stress of getting shot at and as such, his GERD was as likely as not related to service. 

In an October 2014 Disability Benefits Questionnaire (DBQ), the Veteran's VA physician reported that the Veteran had GERD since 2008.  In a November 2014 DBQ, the Veteran's VA physician reported that when she first saw the Veteran in 2008, she started him on hypertension medication. 

In a March 2016 statement, the Veteran's VA physician reported that she had been treating the Veteran for GERD since his last deployment in 2004-2005 and there was no way that he developed his level of reflux since his return from the deployment, and as such, it was as likely as not that his GERD is related to or exacerbated by service. 

In a September 2016 statement, one of the Veteran's VA physicians reported that the Veteran was exposed to multiple chemicals during service, especially benzene, jet fuel, and burn pits, and it was as likely as not that such contributed to the development of his GERD.  In another statement dated at that time, she reported that the Veteran was exposed to multiple chemicals during service, including pesticides as well as heavy metals, benzene, and feces in burn pits, and it was as likely as not that such is related to the development of his hypertension. 

The evidence here supports a finding that the Veteran's hypertension and GERD were incurred in service.   While the earliest medical indication of hypertension and GERD is dated several years following the Veteran's separation from service, there are competent and credible medical opinions of record relating his disabilities to in-service exposure to multiple chemicals, including burn pits.  Accordingly, service connection for hypertension and GERD is established.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.



ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for GERD is granted.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




